Citation Nr: 1223611	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  11-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a disability manifested by right upper extremity tremors and right-sided weakness, claimed as Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 9, to August 6, 1999.  He also had additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the RO which denied the benefit sought on appeal.

A hearing at the RO before the undersigned was held in March 2011.  Additional evidence was received by the Board, including after the record was left open for 60 days after the hearing.  The appellant waived review of the additional evidence by the agency of original jurisdiction; therefore, the Board will consider the evidence in the adjudication of this appeal.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

There is no scientific or medical evidence that a disability manifested by right upper extremity tremors and right-sided weakness was manifested in service or until many years thereafter, and no competent, credible evidence linking the appellant's current disability, claimed as Parkinson's disease to military service.  


CONCLUSION OF LAW

The appellant does not have a disability manifested by right upper extremity tremors and right-sided weakness due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326 (2011); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in December 2009.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini; 18 Vet. App. at 112; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed on the merits.  The appellant's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  He testified before the undersigned at a hearing at the RO in March 2011.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease which would support incurrence of a disability in service.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the claimant had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon ACDUTRA, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of ACDUTRA or a period of INACDUTRA, the presumption of soundness and the presumption of aggravation are not for application.

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

The appellant contends that he has Parkinson's disease due to exposure to an herbicide while on active duty training in July 2002 or 2003.  He testified that he was given a bug repellant to spray on his clothing by his sergeant which contained permethrin, a chemical believed to cause Parkinson's disease, and that he repeatedly doused his clothing during his 15 days of ACDUTRA.  

The appellant's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for Parkinson's disease or any other neurological disorder in service.  

Private medical records showed that the appellant first sought medical treatment for a tingling sensation on the right side of his body in May 2009.  He reported that it started in his right hand a week earlier, and now included the right side of his face and right leg.  The appellant also reported that his father told him that his speech was slurred earlier that morning, but the appellant said that it seemed normal now.  

The evidence showed that the appellant underwent extensive neurological evaluations since the onset of symptoms in 2009, but that the specific etiology of his symptomatology has been identified.  The assessments include history of right hand chorea and right sided-weakness, idiopathic Parkinson's disease, Parkinsonism symptoms with tremors and chorea of unknown etiology, and mild cognitive impairment-dys-executive type.  The evidence of record also shows a family history of Huntington's disease, including in grandmother and three uncles.  

A private neuropsychological evaluation report from Dr. T. Callahan, dated in December 2010, included a discussion of the appellant's symptoms and clinical findings, but did not offer any clear diagnosis or specific etiology for his symptomatology.  Dr. Callahan indicated that the pattern of the appellant's problems were roughly consistent with a subcortical etiology and could be explained by a Parkinson's disease process.  He also noted that other subcortical etiologies, such as Huntington's disease and subcortical vascular changes typically demonstrate similar patterns but with more prominent executive dysfunction, but that he felt that these possible etiologies fit less well with the current symptoms.  Dr. Callahan concluded that the overall pattern of the appellant's neurocognitive deficits were relatively mild and therefore, do not present a clear discriminating picture.  The diagnosis was mild cognitive impairment, Dys-Executive-type.  

The evidence of record also includes letters from the appellant's wife and a fellow serviceman, received in September 2010.  His wife stated that around June or July 2000 (prior to their marriage), she was visiting the appellant at his home before he left for training in Arkansas, and that he was spraying a bug repellant known as permethrin on his uniform (two sets) that had been given to him by his supply sergeant.  

The buddy statement was to the effect that he stayed with the appellant while home on emergency leave in September 2000, and that the appellant told him about a bug spray called permethrin that was given to him by his supply sergeant to spray on his clothing before he went off to training in Arkansas.  The buddy stated that he would "attest to the fact that [the appellant] had the can of permethrin and had sprayed both pairs of his BDU's with the product."  

Additional evidence received from the appellant in April 2011, included a copy of an e-mail from the development manager at The Parkinson's Institute and Clinical Center along with several articles on the subject of herbicide exposure (primarily Agent Orange and the chemical 2, 4-dichiorophenoxyacetic acid (2, 4-D)) and Parkinson's disease.  The articles indicated, in essence, that while the specific cause of Parkinson's disease is not entirely clear and that much more research was need to identify the key risk factors, it is believed that Parkinson's is caused by a combination of genetic and environmental factors.  Another article noted that the insecticide permethrin is found in many mosquito products and residential bug sprays, and that it is also used in agriculture on cotton, maize and alfalfa crops and in over-the-counter treatment for lice/crabs.  One of the studies cited in another article concluded that, "under typical use conditions, permethrin poses little Parkinsonian hazard to humans, including when impregnated into clothing for control of biting flies."  See footnote 14, Kou, J, Bloomquist, JR (2007).  "Neurotoxicity in murine striatal dopaminergic pathways following term application of low doses of permethrin and MPTP."  Toxicol Lett 171 (3):  154-161.  

In the instant case, while the evidence clearly shows that the appellant has a disability manifested by neurological symptoms often found in patients with Parkinson's disease, the same symptoms are also associated with other subcortical diseases, including Huntington's disease, with which the appellant has a familiar history.  In any event, the specific etiology of the appellant's current disorder is not clear and has not been definitively diagnosed.  

As to the appellant's assertions that his current disability was caused by exposure to permethrin from a bug repellant given to him by his supply sergeant while on active duty training, he has not presented any scientific or competent medical evidence to support that assertion.  

With respect to his alleged exposure, the Board notes that at the hearing in March 2011, the appellant testified that his first exposure occurred in July 2002 or 2003.  However, his wife reported that she observed him spraying his uniforms in July 2000.  The fellow serviceman stated that he visited the appellant in September 2000, and that he would attest to the fact that the appellant had a can of permethrin and that he sprayed his uniform.  Given the inconsistent statements concerning the appellant's alleged exposure, the Board finds the lay statements to be of little probative value and declines to assign them any evidentiary weight.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the appellant is competent to relate that he experienced symptoms in service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau, 2 Vet. App. at 143; Cuevas, 3 Vet. App. at 548.  

The issue in this case does not involve a simple diagnosis; and, as noted, the appellant is not competent to provide more than simple medical observations.  His neurological disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his current ear problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the evidence discussed above, the Board finds that the appellant's belief that his current neurological disorder is related to service is of limited probative value.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  

As there was no evidence of any signs or symptoms of a subcortical or neurological disorder, including Parkinson's disease while on active service, including ACDUTRA, or until many years after his discharge from service, and no competent medical evidence relating any current disability to service, the Board finds no basis for a favorable disposition of the appellant's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of this issue.  Therefore, that doctrine is not for application because the preponderance of the evidence is against the claim of service connection for a disability manifested by right upper extremity tremors and right-sided weakness.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a disability manifested by right upper extremity tremors and right-sided weakness, claimed as Parkinson's disease, is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


